cDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I: claims 1–18 and species claim 7, claim 12 and claim 18 in the reply filed on Oct. 03, 2022 is acknowledged.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2–3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claims 2 and 3 do not further limit the structure of claim 1 because claims 2 and 3 are directed to manufacturing method. Claims 2 and 3 are product by process claims, those claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113. Since claims 2 and 3 does not recite a further structural limitation, it does not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–5, 7–12 and 18 are rejected under 35 U.S.C. 103 as being obvious over Gaston, US 2019/0366235 A1 (“Gaston”) in view of Noky, US 5,433,904 A (“Noky”). 
Regarding claim 1:
It is noted here that the term “unitary structure” is interpreted as the apparatus has no joints or seams, or that the apparatus is manufactured by growing the structure all at once, such via additive manufacturing techniques such as 3D printing or powder bed fusion additive manufacturing. This interpretation is consistent with applicant’s disclosure. Spec. dated Jul. 07, 2020 (“Spec.”) p. 6, [0036]. 
Gaston discloses the claimed limitation of that a monolithic open cell structure apparatus (Gaston’s adsorptive device 4000). Gaston Fig. 40A, [0177]. Gaston’s monolithic open cell structure apparatus 4000 comprises an open cell structure housing (Gaston’s exterior shell 4003) comprising a first side (the side proximate peripheral seals 4001), a second side opposite the first side (the side proximate peripheral seal 4009). Id. Gaston’s open cell structure housing 4003 comprises a first opening located at the first side (the opening covered by retainer 4004), and a second opening located opposite the first opening at a second side (the opening covered by retainer 4008). Id. 
Gaston discloses the claimed limitation of that a filtration portion (Gaston’s adsorptive beads packed in channels 4010) extending from the first side proximate 4001 to the second side proximate 4009 within the open cell structure housing 4003. Gaston Fig. 40A, [0177]. 
Gaston also discloses the claimed limitation of that a retaining partition (Gaston’s packing retainers 4004 and 4008) that at least partially encloses the filtration portion of adsorptive beads within the open cell structure housing 4003. Gaston Fig. 40A, [0177]. 
Gaston discloses that its retainer 4004 and 4008 are inserted in on the device 4000. Gaston does not explicitly disclose the claimed limitation of that the monolithic open cell structure apparatus 4000 is a single piece comprising a unitary structure.
Gaston discloses that variations of the fabrication method of devices are possible. Gaston Fig. 40A, [0180]. For example, Gaston discloses that its monolithic scaffolds may be fabricated using methods that enable the integration of other elements (e.g., peripheral seals, distribution passageways, packing retainers), thereby simplifying the fabrication of bead-based adsorptive devices, as for example, using 3D-printing methods. Id. at [0169]. It would have been obvious for Gaston’s device 4000 to a single piece comprising a unitary structure produced by 3D-printing methods, which is a type of additive manufacturing technique because Gaston discloses that its device could be manufactured in such a way to simply the fabrication process. 

    PNG
    media_image1.png
    424
    591
    media_image1.png
    Greyscale

Additionally, Gaston’s device 4000 is a honeycomb structure comprising end seals. Similar to Gaston, Noky is directed to a process for sealing ducts of a monolithic honeycomb body. Noky, Fig. 1, col. 1, ll. 11–20. Similar to Gaston, Noky discloses a honeycomb monolith 1 comprises a plurality of ducts 6. Noky Fig. 1, col. 4, ll. 43–45. Noky discloses that the end faces of ducts 6 are selectively sealed by nozzles 22, 23. Noky col. 4, ll. 28–56. Noky further discloses a sintering/creamed process after the sealing process. Id. Such process would form a unitary single piece structure of a sealed honeycomb monolith. Furthermore, Noky discloses that its process leads to a technically substantially simplified sealing operation for the ducts of a honeycomb monolith. Id. at col. 8, ll. 49–51. It would have been obvious for Gaston’s device 4000 and its retainer 4004 and 4008 to form a unitary single piece structure for the benefits disclosed above. 

    PNG
    media_image2.png
    561
    488
    media_image2.png
    Greyscale


Regarding claim 2:
It is noted that claim 2 is a product by process claim, and since modified Gaston discloses a product that appears to be identical to the instant claim 1, the rejection of claim 2 is not limited by the manufacturing process. MPEP 2113(III). However, for the purpose of compact prosecution, claim 2 is mapped below. 
Modified Gaston discloses that the claimed limitation of that the monolithic open cell structure apparatus of claim 1, wherein the monolithic open cell structure apparatus is a monolithic structure formed via an additive manufacturing technique (3D-printing). Gaston [0169]. 
Regarding claim 3:
It is noted that claim 2 is a product by process claim, and since modified Gaston discloses a product that appears to be identical to the instant claim 1, the rejection of claim 3 is not limited by the manufacturing process of power bed fusion additive manufacturing. MPEP 2113(III). However, for the purpose of compact prosecution, claim 3 is mapped below. 
 Modified Gaston discloses that the claimed limitation of that the monolithic open cell structure apparatus of claim 2, wherein the additive manufacturing technique is powder bed fusion additive manufacturing (3D-priting is a power bed fusion additive manufacturing technique). Gaston [0169]. 
Regarding claim 4:
Modified Gaston discloses the claimed limitation of that the monolithic open cell structure apparatus of claim 1, wherein the monolithic open cell structure apparatus has no joints or seams. It is noted here that since modified Gaston discloses an identical structure manufactured by identical technique (i.e., power bed fusion additive manufacturing technique—3D-printing), it is concluded Gaston’s unitary structure of the adsorptive device 4000 have no joints or seams.
Regarding claim 5:
It is noted here that the limitation of “configured to perform filtration” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Modified Gaston does not explicitly disclose the claimed limitation of that the monolithic open cell structure apparatus 4000 of claim 1, wherein the filtration portion (adsorption beads) located in channel 4010 has an open cell structural geometry configured to perform filtration.
However, Gaston discloses that its adsorptive beads are known to those skilled in the art. Gaston Fig. 40A, [0177]. Additionally, in a different embodiment, Gaston discloses that an open cells 1014 packed within a rigid structure 1010a-1010n and serves as adsorptive blocks. Gaston Fig. 17A, [0105]–[0106]. It would have been obvious for the adsorption beads packed in channel 4010 to be the same as open cells 1014 because Gaston discloses open cell structures are suitable for forming filtration portion.
Regarding claim 7:
Modified Gaston does not explicitly disclose the claimed limitation of that the monolithic open cell structure apparatus of claim 5, wherein the open cell structural geometry is a honeycomb open cell structure. However, Gaston discloses in a different embodiment that its channels could be irregular cross-sections, such as hexagonal (honeycomb structure). Gaston [0176]. It would have been for Gaston’s open cell structural geometry to be honeycomb open cell structure because Gaston discloses honeycomb structural as suitable for open cell structural geometry. 
Regarding claim 8:
Modified Gaston discloses the claimed limitation of that the monolithic open cell structure apparatus of claim 5, wherein the open cell geometry comprises a plurality of cells (Gaston’s channel 4010) and the retaining partition 4004 is integrated into each of the plurality of cells (as discussed in claim 1, retainer 4004 could be integrally formed within channels 4010 via 3D printing).  Gaston Fig. 40A, [0176] and [0177]. 
Regarding claim 9:
Modified Gaston discloses the claimed limitation of that the monolithic open cell structure apparatus of claim 7, wherein the open cell geometry comprises a plurality of cells and the retaining partition is integrated into each of the plurality of cells (as stated in claim 8, retainer 4004 would be inserted into the channels 4010 and forms integral structure via 3D printing, the only difference of claim 9 and claim 8 is that in the cell structure in claim 9 is honeycomb shaped, which is obvious as discussed in claim 7).  Gaston Fig. 40A, [0176] and [0177]. 
Regarding claim 10:
Modified Gaston discloses the claimed limitation of that the monolithic open cell structure apparatus of claim 9, wherein each of the plurality of cells (channels 4010) comprises a section of the retaining partition configured to fit within the cell (retainer 4004 is inserted into the channel 4010).  Gaston Fig. 40A, [0177]. 
Regarding claim 11:
Modified Gaston does not specifically disclose the claimed limitation of that the monolithic open cell structure apparatus of claim 10, the retaining partition 4004, 4008 comprises a plurality of pillars. Gaston discloses in an alternative embodiment, where the retainer 4114 and 4118 are hollow tubes (pillars). Gaston Fig. 41A and 41B, [0178]. It would have been obvious for Gaston’s retainer 4004, 4008 to be hollow tubes like retainer 4114 and 4118 because hollow tubes (pillars) are known to be a suitable form for retainers. 
Regarding claim 12:
Modified Gaston does not specifically disclose that the monolithic open cell structure apparatus of claim 11, wherein each of the plurality of pillars have a circular shape (as modified in claim 11, hollow tubes 4114, 4118 have a circular shaped cross section). Gaston Fig. 41B, [0178].   
Regarding claim 18:
Modified Gaston does not specifically disclose that the monolithic open cell structure apparatus of claim 11, wherein the plurality of pillars are oriented parallel to each other and extend across the cell (as modified in claim 11, hollow tubes 4114, 4118 are oriented parallel to each other and extend across the cell 4010). Gaston Figs. 40A and 41A, [0178].   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776         

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776